State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: February 2, 2017                   522263
________________________________

In the Matter of JOHNATHAN
   JOHNSON,
                    Appellant,
      v                                     MEMORANDUM AND ORDER

ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   November 29, 2016

Before:   Peters, P.J., Garry, Lynch, Devine and Mulvey, JJ.

                             __________


     Johnathan Johnson, Malone, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Jeffrey W.
Lang of counsel), for respondent.

                             __________


      Appeal from a judgment of the Supreme Court (Feldstein,
J.), entered November 24, 2015 in Franklin County, which
dismissed petitioner's application, in a proceeding pursuant to
CPLR article 78, to review a determination of the Central Office
Review Committee denying petitioner's grievance.

     Judgment affirmed.    No opinion.

     Peters, P.J., Garry, Lynch, Devine and Mulvey, JJ., concur.
                        -2-                  522263

ORDERED that the judgment is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court